Simmons, Chief Justice.
J. M. Archer, on the 15th of February, 1892, filed his petition against Blalock & Morrow, in which he alleged: Defendants have damaged him $1,000. On the first Tuesday in March, 1891, they owned a storehouse in Jonesboro *720on Main street and running back to a street on the west end of the storehouse, which storehouse was then and is now occupied by W. S. Archer as their tenant. On the west end of the storehouse the defendants had erected a platform from which a set of steps led to the street, up and over which customers were invited to enter the store for the purpose of trading therein. Defendants were bound to furnish a safe -way to enter the store, and to keep the same in repair and safe for customers to enter and go out. On said day he entered the store, and, after transacting his business there, went out and attempted to descend said steps. lie stepped on a plank in the steps which was rotten and broke, whereby he fell through the steps and sustained certain injuries to his person, the nature and extent of which are set out in the petition. Defendants well knew of the defective condition of the steps, and their attention was called to it the day before petitioner was hurt. It could have been remedied in ten minutes, and yet, well knowing the facts, defendants neglected to have the necessary repairs made. Petitioner did not know of any defect in the steps or plank but thought it was .safe, and did not have any idea of danger, and walked on it and was hurt as above mentioned. “The steps leading from the street to the platform by which plaintiff was seeking to enter was a platform used in common to reach the storehouse occupied by W. S. Archer and other storehouses” of defendants and occupied by them.
The court dismissed the petition on general demurrer, and the plaintiff excepted.
"Where the owner or occupier of land, by invitation express or implied, induces others to come upon his premises for a lawful purpose, he is liable in damages to such persons for injuries occasioned by the unsafe condition of the land or its approaches; and under such an express or implied invitation he must exercise ordinary care and prudence to render the premises reasonably safe for the visit. Atlanta *721Cotton Seed Oil Mills v. Coffey, 80 Ga. 145; Central Railroad & Banking Co. v. Robertson, 95 Ga. 430. Under oar code, the duty of keeping rented premises in repair rests primarily upon the landlord. (§2284.) According to the allegations in the plaintiff’s petition, the injary complained of was occasioned by a defective step in a platform erected by the defendants apon premises owned by them, and the platform and steps were intended to be used not only for the parpóse of entering the storehoase occupied by their tenant, where the'plaintiff had been transacting business on the occasion referred to, bat for the parpóse also of reaching other storehoases owned by them, and occapied by the defendants themselves. It appears that the defendants knew of the defect which caased the injary, and had been notified of it in time to have made the necessary repairs before the injaryoccarred. It farther appears that the plaintiff did not know of any defect in the steps, hat supposed they were safe. Under the facts alleged, the plaintiff had a good cause of action, and the coart erred in sastaining the demurrer.
Cited by counsel for plaintiff in error: 58 Ga. 206; 63 Ga. 612; 68 Ga. 40; 85 Ga. 146; 49 Ga. 272; 80 Ga. 145(2); Code, §2284; 126 Mass. 374; 54 N. H. 426; 70 Ill. 122; 49 Mich. 164; 53 Mich. 507; Buswell, Law of Personal Injuries, §90, Id. §81. See 1 Tayl. Landl. & Ten. §175; 9 Allen, 17.
Cited for defendants in error: Code, §§2277, 2284; 58 Ga. 204; 55 Ga. 180; 56 Ga. 20, 21; 38 Ga. 542(4); Buswell, Personal Injuries, §§90, 79, 80, 83, 115; Bishop, Non-Contract Law, §852; 44 Ga. 251; 59 Barb. 497; 56 N. Y. 398; L. R., 2 C. P. Div. 311; 36 Ga. 14.

Judgment reversed.